       Case 3:19-cv-08233-DJH Document 22 Filed 02/24/21 Page 1 of 2



 1
 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                             FOR THE DISTRICT OF ARIZONA
 8
 9   Terry Harold James,                                 No. CV-19-08233-PCT-DJH
10                  Petitioner,                          ORDER
11   v.
12   Charles L Ryan, et al.,
13                  Respondents.
14
15          On August 27, 2020, Magistrate Judge John Z. Boyle issued a Report and
16   Recommendation (“R&R”) recommending Petitioner Terry Harold James’s Petition
17   seeking a federal writ of habeas corpus (Doc. 1) be denied and dismissed with prejudice.
18   Petitioner did not file any objections to the R&R and the time to do so has long since
19   passed. The R&R will be adopted in full.
20          Accordingly,
21          IT IS ORDERED the Report and Recommendation (Doc. 21) is ADOPTED IN
22   FULL.
23          IT IS FURTHER ORDERED the Petition for Writ of Habeas Corpus (Doc. 1) is
24   DENIED and DISMISSED WITH PREJUDICE.
25          IT IS FURTHER ORDERED a Certificate of Appealability is DENIED because
26   dismissal of the Petition (Doc. 1) is justified by a plain procedural bar and reasonable jurists
27   would not find the procedural ruling debatable and because Petitioner has not made a
28   substantial showing of the denial of a constitutional right.
       Case 3:19-cv-08233-DJH Document 22 Filed 02/24/21 Page 2 of 2



 1          IT IS FINALLY ORDERED the Clerk of Court shall enter judgment accordingly
 2   and close this matter.
 3          Dated this 24th day of February, 2021.
 4
 5
 6                                              Honorable Diane J. Humetewa
 7                                              United States District Judge

 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                               -2-
